Mr. Justice Steele,
dissenting.
The case should be reversed. Paragraphs of the answer alleged that the guardian had expended the money of the wards, in good faith for their care, support, education and maintenance; and the demurer thereto, alleging “that it does not state facts sufficient to constitute a defence,” should have been overruled, not sustained. 'Another paragraph' contained the allegation of expenditure of the money of the minors in good faith and for their benefit, but because it also contained a denial of conversion, it was riot attacked. To the latter paragraph no replication was filed, for the reason, as I now believe, that the court had held that such expenditures did not constitute a sufficient defense to the action.
*511When the court denied the motion for judgment upon the pleadings, he again held that the defense interposed was -not sufficient in law. There having been two rulings by the court upon the sufficiency of these defenses, I am of opinion that the defendants were not required to offer proof of the expenditures by the guardian.
I am also of opinion that the sureties are bound by the judgment mentioned in the complaint and that upon proof that a valid judgment has been rendered against the former guardian for the money of the wards received and not accounted for, the court should enter judgment against'the sureties for the amount due thereon.